236 S.E.2d 715 (1977)
33 N.C. App. 750
Sara ACKER and Fay Acker
v.
O. Kenneth BARNES and wife, Ellen Spielman Barnes.
No. 7618DC930.
Court of Appeals of North Carolina.
August 3, 1977.
Certiorari Denied October 4, 1977.
*716 G. S. Crihfield and James W. Lung, Douglas, Ravenel, Hardy, Crihfield & Bullock, Greensboro, for plaintiffs-appellants.
Forman & Zuckerman, P. A., by William Zuckerman, Greensboro, for defendants-appellees.
Certiorari Denied by Supreme Court October 4, 1977.
PARKER, Judge.
By the express provisions of G.S. 48-23, every final order of adoption results in establishing the relationship of parent and child between the adoptive parents and the child, and from and after the entry of the final order of adoption, the natural parents "shall be divested of all rights" with respect to such child. By adoption, the adopted child becomes legally the child of the adoptive parents and becomes legally a stranger to the bloodline of his natural parents. See Rhodes v. Henderson, 14 N.C. App. 404, 188 S.E.2d 565 (1972).
In the present case, the mother of the children and her present husband, who by the adoption has become in legal effect their father, have lawful custody of the children. So long as parents retain lawful custody of their minor children, they retain the prerogative to determine with whom their children shall associate. Where, as here, the parents firmly resist any move by others seeking authority to visit the children, the courts will not compel the parents to allow such visitation. Annot., 98 A.L. R.2d 325 (1964). What was said in Jackson v. Fitzgerald, 185 A.2d 724, 726, 98 A.L.R. 2d 322, 325 (D.C.Mun.App.1962), is pertinent here:
"Courts are not insensitive to the yearning of grandparents and other relatives for the company of children in their families. But such cannot be translated into a legal right without a showing that it is dictated by the needs and welfare of the child. In the absence of such a showing, custodial control goes along with custodial responsibility."
G.S. 50-13.1, cited by plaintiffs as authority for their right to maintain this action, is not here applicable. That statute deals with an action or proceeding to obtain custody of a minor child. Plaintiffs do not seek custody. They seek only the right of visitation, which is a very different matter. Even under the liberal approach of notification pleading embodied in G.S. 1A-1, Rule 8, plaintiffs' complaint fails to contain any statement sufficiently particular to give the court and the defendants notice of any transactions or occurrences intended to be proved showing that the plaintiffs are entitled to any relief.
The order dismissing plaintiffs' action is
Affirmed.
MORRIS and CLARK, JJ., concur.